[g4cdqnec5141000001.jpg]

Nanometrics Incorporated

1550 Buckeye Drive

Milpitas, CA 95035

Tel: 408.545.6000

Fax: 408.232.5910

www.nanometrics.com

 

September 6, 2019

Dear Greg:

 

As you know, Nanometrics Incorporated ("Nanometrics") and Rudolph Technologies,
Inc. ("Rudolph") have entered into a merger agreement with the intention to
combine the two companies. As a critical employee we expect you will be
essential to the proper integration of the companies, and this bonus is meant to
reward you for that achievement and your continued service to the company during
the integration period. The Board wants you to know how important you are to the
future of the combined company and it has directed management to provide
additional security and incentive to continue your employment with Nanometrics
as we seek to close the merger and successfully integrate the two companies.

The specific terms of this Retention Bonus are as follows:

 

1.

Service Requirement: If you continue to serve as an employee of Nanometrics,
Rudolph, or any direct or indirect subsidiary of either entity (collectively,
the "Future Group Companies") until the merger is completed and then through
June 1, 2020, following the completion of the merger (the "Service
Requirement”), you will receive a Retention Bonus as described below.

 

 

2.

Retention Bonus Value: The "Retention Bonus" will be equal to $75,000 and will
be payable in full in the first payroll whose cutoff date follows the date on
which the Service Requirement is satisfied.

 

 

3.

Termination of Employment: If your employment is terminated for any reason prior
to the satisfaction of the Service Requirement, your rights with respect to that
termination will be determined by the terms of the General Severance Benefits
and Change in Control Severance Benefits Agreement dated as of July 25, 2019,
between you and Nanometrics, and no Retention Bonus will be payable under the
terms of this letter agreement.

 

 

4.

Not an Employment Agreement: This letter agreement is not an employment
agreement and your status as an at will employee will not change. The payment of
any Retention Bonus will not alter your entitlement to, or the amount of, any
severance or other payment or benefit you subsequently may be entitled to under
any other plans, policies or arrangements of the Future Group Companies, and
compensation payable hereunder shall not be treated as compensation in respect
of any such plan, policy or arrangement, except to the extent required by the
terms of a benefit plan.

 

 

5.

Not Part of Normal Compensation: You agree that the Retention Bonus is not part
of normal or expected compensation or salary for any purposes, including, but
not limited to, calculating any other severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments. It does not affect your eligibility for
any other compensation. You agree that you are voluntarily participating in this
arrangement and that the Retention Bonus is an extraordinary item that is
outside the scope of your employment contract, if any. The Future Group
Companies have no present intention to establish a similar arrangement in the
future. Eligibility hereunder for the Retention Bonus is discretionary with the
Future Group Companies and does not create any contractual or other right to
receive future grants of Retention Bonuses or benefits in lieu of Retention
Bonuses. In the event that the merger agreement between Nanometrics and

 

 

--------------------------------------------------------------------------------

[g4cdqnec5141000001.jpg]

Nanometrics Incorporated

1550 Buckeye Drive

Milpitas, CA 95035

Tel: 408.545.6000

Fax: 408.232.5910

www.nanometrics.com

 

 

Rudolph is terminated for any reason without consummation of the merger, then
this agreement automatically will terminate simultaneously, and no Retention
Bonus will be payable.

 

 

6.

Withholding: All payments and benefits hereunder will be subject to reduction
for applicable tax withholdings. This letter agreement is intended to comply
with the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended ("Section 409A") and must, to the extent practicable, be construed in
accordance therewith. Terms defined in this letter agreement will have the
meanings given such terms under Section 409A if and to the extent required to
comply with Section 409At and "termination" of employment will be determined
under the standards for "separation from service" under Section 409A. In any
event, the Future Group Companies make no representations or warranty and will
have no liability to you or any other person if any provisions of or payments
under this letter agreement are determined to constitute deferred compensation
subject to Section 409A but not to satisfy the conditions of that section.

 

If you are in agreement with the foregoing, please sign both copies of this
letter agreement and return one signed copy to me.

 

/s/ Pierre-Yves Lesaicherre

Pierre-Yves Lesaicherre, Ph.D.

President and Chief Executive Officer

 

 

I have read, understand and agree to the terms and conditions of this letter
agreement.

 

/s/ Greg Swyt

Greg Swyt

 

 